      8:20-cb-00004-SMB Doc # 48 Filed: 01/12/21 Page 1 of 1 - Page ID # 67




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    8:20CB4

       vs.
                                                                   ORDER
RUPERTO V. AGUIRRE,

                     Defendant.


       This matter is before the court on Government’s Motion to Dismiss (Filing No. 46).
Government’s Motion to Dismiss (Filing No. 46) is granted. This case which involves, Violation
Notice W0801718-NE22, is dismissed. The Non-Jury Trial set for 1/26/2021 at 9:00 AM in
Courtroom 7, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, NE before
Magistrate Judge Susan M. Bazis is canceled.

       Dated this 12th day of January, 2021.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
